American Funds Global Balanced Fund One Market Street, Steuart Tower, Suite 2000 San Francisco, CA 94105-1409 December 30, 2010 Laura E. Hatch, Staff Accountant U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Global Balanced Fund (the “Fund”) File Nos. 333-170605 and 811-22496 Dear Ms. Hatch: We hereby file Pre-Effective Amendment No. 2 to the Registration Statement under the Securities Act of 1933 (the “1933 Act”) and Amendment No. 2 under the Investment Company Act of 1940 (the “Amendment”) pursuant to Rule 472 under the 1933 Act.This filing has been updated to include the Report of Independent Registered Public Accounting Firm. As mentioned in previous conversations with the staff, we hope to have the Fund’s Registration Statement declared effective by December 30, 2010.We are also filing a request for acceleration of this Registration Statement by way of a separate correspondence filing. If you have any questions please do not hesitate to contact me at 213-615-0108 Sincerely, /s/ Katherine H. Newhall Katherine H. Newhall Counsel, Fund Business Management Group Capital Research and Management Company
